Response to Applicant’s Arguments
	Applicant’s arguments filed 10/14/2021 have been fully considered and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: obtaining a three-dimensional (3D) model representing a scene of a physical space, the 3D model being constructed from a collection of input images; encoding, by an appearance encoder, a plurality of appearance conditions of the physical space as an appearance code, the appearance code including first values that represent a first appearance condition and second values that represent a second appearance condition; rendering an image data buffer from the 3D model according to a first viewpoint, the image data buffer representing a reconstructed image from the 3D model; generating a semantic label map using the image data buffer or an input image that corresponds to the image data buffer; and generating, by a the neural rerendering network, a rerendered image using based on the image data buffer, the semantic label map, and the first values of the appearance code as inputs to the neural rerendering network such that the rerendered image has the first viewpoint of the image data buffer and the first appearance condition, the appearance encoder being trained to estimate the appearance code using image data buffers and input images, the neural rerendering network being trained to estimate rerendered images using semantic label maps and the appearance code of the already-trained appearance encoder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder, can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616